
	

113 HRES 188 IH: Calling upon the Government of Turkey to facilitate the reopening of the Ecumenical Patriarchate’s Theological School of Halki without condition or further delay.
U.S. House of Representatives
2013-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 188
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2013
			Mr. Bilirakis (for
			 himself, Mrs. Carolyn B. Maloney of New
			 York, Ms. Ros-Lehtinen,
			 Mr. McGovern,
			 Mr. Franks of Arizona,
			 Mr. Sarbanes,
			 Mr. Kelly of Pennsylvania,
			 Ms. Titus,
			 Mr. Grimm,
			 Mr. Schiff,
			 Mr. Pallone,
			 Ms. Linda T. Sánchez of California,
			 and Mr. Michaud) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Calling upon the Government of Turkey to
		  facilitate the reopening of the Ecumenical Patriarchate’s Theological School of
		  Halki without condition or further delay.
	
	
		Whereas the Ecumenical Patriarchate is an institution with
			 a history spanning 17 centuries, serving as the center of the Orthodox
			 Christian Church throughout the world;
		Whereas Ecumenical Patriarch Bartholomew is the spiritual
			 leader of nearly 300,000,000 Orthodox Christians around the world and millions
			 of Orthodox Christians in the United States;
		Whereas the Ecumenical Patriarchate is the spiritual home
			 of the world's oldest and second largest Christian church located in Istanbul,
			 Turkey;
		Whereas within the 2,000-year-old Sacred See of the
			 Ecumenical Patriarchate, the New Testament was codified and the Nicene Creed
			 was created;
		Whereas the Ecumenical Patriarchate sits at the crossroads
			 of East and West, offering a unique perspective on the religions and cultures
			 of the world;
		Whereas the disappearance of the See would mean the end of
			 a crucial link between the Christian and the Muslim world since the continuing
			 presence of the Ecumenical Patriarchate in Turkey is a living testimony of
			 religious co-existence since 1453;
		Whereas the title of Ecumenical Patriarch was formally
			 accorded to the Archbishop of Constantinople by a synod convened in
			 Constantinople during the 6th century;
		Whereas since November 1991, His All Holiness, Bartholomew
			 I, has served as Archbishop of Constantinople, New Rome and Ecumenical
			 Patriarch;
		Whereas Ecumenical Patriarch Bartholomew I was awarded the
			 Congressional Gold Medal in 1997, in recognition of his outstanding and
			 enduring contributions toward religious understanding and peace;
		Whereas during the 110th Congress, 75 Senators and the
			 overwhelming majority of members of the Committee on Foreign Affairs of the
			 House of Representatives wrote to President George W. Bush and the Prime
			 Minister of Turkey to express congressional concern, which continues today,
			 regarding the absence of religious freedom for Ecumenical Patriarch Bartholomew
			 I in the areas of church-controlled Patriarchal succession, the confiscation of
			 the vast majority of Patriarchal properties, recognition of the international
			 Ecumenicity of the Patriarchate, and the reopening of the Theological School of
			 Halki;
		Whereas the Theological School of Halki, founded in 1844
			 and located outside Istanbul, Turkey, served as the principal seminary for the
			 Ecumenical Patriarchate until its forcible closure by the Turkish authorities
			 in 1971;
		Whereas the alumni of this preeminent educational
			 institution include numerous prominent Orthodox scholars, theologians, priests,
			 bishops, and patriarchs, including Bartholomew I;
		Whereas the Republic of Turkey has been a participating
			 state of the Organization for Security and Cooperation in Europe (OSCE) since
			 signing the Helsinki Final Act in 1975;
		Whereas in 1989, OSCE participating states adopted the
			 Vienna Concluding Document, committing to respect the right of religious
			 communities to provide training of religious personnel in appropriate
			 institutions;
		Whereas the continued closure of the Ecumenical
			 Patriarchate's Theological School of Halki has been an ongoing issue of concern
			 for the United States people and the United States Congress and has been
			 repeatedly raised by members of the Commission on Security and Cooperation in
			 Europe and by United States delegations to the OSCE's annual Human Dimension
			 Implementation Meeting;
		Whereas in his address to the Grand National Assembly of
			 Turkey on April 6, 2009, President Barack Obama said, Freedom of
			 religion and expression lead to a strong and vibrant civil society that only
			 strengthens the state, which is why steps like reopening Halki Seminary will
			 send such an important signal inside Turkey and beyond.;
		Whereas in a welcomed development, the Prime Minister of
			 Turkey, Recep Tayyip Erdogan, met with the Ecumenical Patriarch on August 15,
			 2009, and, in an address to a wider gathering of minority religious leaders
			 that day, concluded by stating, We should not be of those who gather,
			 talk, and disperse. A result should come out of this.;
		Whereas during his visit to the United States in November
			 2009, Ecumenical Patriarch Bartholomew I raised the issue of the continued
			 closure of the Theological School of Halki with President Obama, congressional
			 leaders, and others;
		Whereas in a welcome development, for the first time since
			 1922, the Government of Turkey in August 2010 allowed the liturgical
			 celebration by the Ecumenical Patriarch at the historic Sumela
			 Monastery;
		Whereas following a unanimous decision by the European
			 Court of Human Rights in Strasbourg in 2010, ruling that Turkey return the
			 former Greek Orphanage on Buyukada Island to the Ecumenical Patriarchate, on
			 the eve of the feast day of St. Andrew observed on November 30, the Government
			 of Turkey provided lawyers representing the Ecumenical Patriarchate with the
			 formal property title for the confiscated building;
		Whereas in March 2012, after bilateral meetings between
			 the United States and Turkey in Seoul, Korea, President Barack Obama praised
			 Prime Minister Erdogan’s efforts to protect religious minorities and announced,
			 I am pleased to hear of his decision to reopen the Halki
			 Seminary.;
		Whereas Turkey’s Council of Foundations returned 190
			 hectares of forestland to the Theological School of Halki in January 2013;
			 and
		Whereas Secretary of State John F. Kerry met with Turkish
			 officials and the Ecumenical Patriarch Bartholomew I during an April 2013
			 meeting and reiterated the United States position that the Halki Seminary
			 should be reopened without further delay or conditions: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)welcomes past and future meetings between
			 Prime Minister Recep Tayyip Erdogan and Ecumenical Patriarch Bartholomew I;
			(2)welcomes the positive gestures by the
			 Government of Turkey, including allowing the liturgical celebration by the
			 Ecumenical Patriarch at the historic Sumela Monastery and the return of the
			 former Greek Orphanage on Buyukada Island to the Ecumenical Patriarchate, and
			 the return of the 190 hectares of forestland to the Greek Orthodox foundation
			 listed as owner-of-record of the Theological School of Halki;
			(3)urges the
			 Government of Turkey to facilitate the reopening of the Ecumenical
			 Patriarchate's Theological School of Halki without condition or further delay;
			 and
			(4)urges the
			 Government of Turkey to address other longstanding concerns relating to the
			 Ecumenical Patriarchate.
			
